[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR REVIEW OFTAXATION OF COSTS (#129)
After a defendant's verdict in the above-captioned medical malpractice action, the defendant, Joseph A. Coatti, M.D. submitted an itemized Bill of Costs totalling $17,359.00. The Deputy Chief Clerk, disallowing many of the claimed expenses, taxed costs in favor of the defendant in the amount of $505.00. Thereafter, the defendant moved for a review of the taxation of costs pursuant to Practice Book § 412. This court affirms the Deputy Chief Clerk's taxation of costs with one exception.
General Statutes § 52-260(f) provides that "the court shall determine a reasonable fee to be paid to the practitioner of the healing arts. . . ." This court finds that the claimed expense of $10,511.80 for the testimony of Robert Bailey, M.D. is a grossly unreasonable expense and was correctly disallowed by the Deputy Chief Clerk. Instead, this court determines that $750.00 is a more reasonable fee for Dr. Bailey's preparation and CT Page 10045 nearly two hours of testimony.
Accordingly, in addition to the $505.00 taxed in favor of the defendant by the Deputy Chief Clerk, this court adds an additional $750.00 for Dr. Bailey's services as an expert witness for a total of $1255.00 taxed in favor of the defendant.
BY THE COURT:
Budney, J.